DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The information therein does not alter the previous Notice of Allowability.
Response to Amendment
Applicant amendment filed 08/27/2021 has been entered and is currently under consideration.  Claims 6-8 are allowed.
Allowable Subject Matter
Claims 6-8 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the prior art of record does not teach wherein the end portion of the second ply disposed on the inside in the mounting to the vehicle is positioned on the outer side in the tire radial direction of an outer end in the tire radial direction of the bead filler and the end portion of the second ply disposed on the outside in the mounting to the vehicle is positioned on the outer side in the tire radial direction of an outer end in the tire radial direction of the bead filler.  (Walters teaches that second body ply first turnup 155 is radially inside the bead filler)
Claim 7 would be allowed due to dependency on claim 6.
Regarding claim 8, the prior art of record does not teach wherein the end portion of the second ply disposed on the inside in the mounting to the vehicle is positioned on an inner side in the tire radial direction of an outer end in the tire radial direction of the bead filler and the end portion of the second ply disposed on the outside in the mounting to the vehicle is positioned on the inner side in the tire radial direction of an outer end in the tire radial direction of the bead filler (Walter teaches that second body ply second turnup 160 is radially outside the bead filler).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                                    /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743